l l\l \ 1

Case 1:18-cv-01339-CRC Document 44 Filed 11/13/18 Page 1 of 5

B"H
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case NO. 1:18-CV-01339-CRC

RECEIVED
NOV132018

Clerk, U.S. District & Bankru tc
Courts fur the District m‘ Co|ugnb¥a

JAlV|ES PRICE ,
Plaintiff,
V.

UNITED STATES
DEPARTMENT OF JUSTICE,

and
JEFF SESSIONS,
and

DAVID S. FERRIERO, , v __,j ‘

Defendants. j i\,="§`\.* §§'§"li
/ ] § H&,B

 

\. s ~ ~ ~~ 51
~ Alli \._. … f '* _', ,. `. .n \ Oiii`°t _
iU.S< .“=~e»?c~,~;z… : .f;_ . :\,.`C.'.l;-nl)zn¢

PLAINTIFF'S MOTION FOR TELEPHONIC STATUS CONFERENCE

COMES NOW, James Prioe ("the Plaintiff"), and files this, his motion for

a telephonic status conference. A proposed order is attached for this Court's

convenience .

REQUEST FOR STATUS CONFERENCE

1. Numerous issues are before the Court in this case. In an effort to
settle disputes between the parties and potentially narrow the issues in this

case, the Plaintiff moves this Court for a brief telephonic status conference.

Case 1:18-cv-01339-CRC Document 44 Filed 11/13/18 Page 2 of 5

20

The Plaintiff proposes the following list of issues to be resolved

before the Court in conference:

The Defendants' position/concession of the classified (CIPA) matter
briefed to the Court at ECF No. 36. This matter is inclusive of the
claims at 111164-65 of the Second Amended Complaint [ECF No. 38]'.
The Court's previous Order directed the parties to "wait" for the
Criminal Division's review of the records. The classified matter was
transferred to the Criminal Division on or about December 2017,
nearly one (1) year ago, without further progress. Were the
parties to reach an agreement before the Court on this matter,

these claims would be resolved;

The Federal Records Act ("FRA") claims that comprise Count 1,
Count 2, and Count 4. The Defendants conceded the motion for
leave to amend the complaint, then subsequently attempted to
resurrect a subject matter jurisdiction challenge in their answer.
The Plaintiff filed, concurrent with this motion, a motion for
jurisdictional discovery. Resolution of this Court's jurisdiction over
the FRA claims is paramount to the course of this matter. In
simple terms, the Plaintiff could have brought the FRA claims
before this Court in a separate action with unchallenged jurisdiction
therein, the Defendants' basis for a jurisdictional challenge on the

FRA claims is unclear;

Temporary Restraining Order/Preliminary Injunction, the Plaintiff
attempted to confer with the Defendants for a TRO/Pl regarding the
on-going removal and alienation of federal records by the
Defendants' use of an unauthorized SaaS, cloud-based platform.
Due to the seriousness of this issue, the Plaintiff asserts a
preliminary discussion of this issue before the Court would be

productive .

Case 1:18-cv-01339-CRC Document 44 Filed 11/13/18 Page 3 of 5

3. The Plaintiff proposes a twenty (20) minute telephonic status
conference to resolve these matters, narrow the issues in this case, and set

the parties on path to the resolution of this action.

WHEREFORE, in view of the foregoing, the Plaintiff respectfully moves
this Court for entry of an Order to set a telephonic status conference in this

matter .

Respectfully Submitted,

/

/'F /
Jame)s/ lg!{c;

Plaintiff

USlVI No. 98922004

Federal Correctional Institution
P.O. Box 779800

Miami, Florida 33177-9800

Tel.: 305-259-2150/2268

Email: PriceJamesE@Outlook . com

Case 1:18-cv-01339-CRC Document 44 Filed 11/13/18 Page 4 of 5

B"H
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAlVIES PRI CE ,
Plaintiff,

V.

UNITED STATES
DEPARTMENT OF JUSTICE,

and
JEFF SESSIONS,
and
DAVID S. FERRIERO,

Defendants .

 

ORDER

THIS MATTER is before the Court on the Plaintiff's motion for leave to
amend the complaint, motion to compel jurisdictional discovery, and motion for
a telephonic status conference. The Court has reviewed the Plaintiff's notice
of concession by the Defendants and the Defendants' Answer to the Amended

complaint. It is hereby,
ORDERED that the Plaintiff's motion for leave to amend is GRANTED;
ORDERED that the Plaintiff's motion to compel jurisdictional discovery is
GRANTED, and the parties are directed to meet, confer, and file a

JOINT PRODUCTION SCHEDULE with the Court On 01‘ before NOVEMBER
30, 2018;

ORDERED that the Plaintiff's motion for a Telephonic Status Conference

4

Case 1:18-cv-01339-CRC Document 44 Filed 11/13/18 Page 5 of 5

is GRANTED, the parties will provide the Court with suggested dates for
the Status Conference on or before NOVEMBER 30, 2018;

DONE AND ORDERED, in Chambers, Washington, D.C., this _ day of
November 2018.

 

CHRISTOPHER R. COOPER
UNITED STATES DISTRICT JUDGE

